Mr. Justice Scholfield delivered the opinion of the Court: The hill in the present case is claimed to be in the nature of a bill of interpleader. Such a bill is said to differ from a bill of interpleader, in this: the complainant, by it, seeks not only to have the conflicting claims of the defendants against himself, which he desires to discharge to the proper parties, adjudicated, but also some affirmative relief; whereas in a bill of inter-pleader, strictly, he only asks that he may be at liberty to pay money or deliver property to the party to whom it of right belongs, and that he may, thereafter, be protected against the claims of both. 2 Daniell’s Chancery Practice (Perkins’ Ed.), 1680. The decree in favor of Deihl against Heath, directing the conveyance of the land therein described, is entirely outside of any allegation or prayer in the bill. The bill is framed upon the theory that Heath’s title may be superior to that of Deihl, and prays only, in the event such shall be ascertained to be true, that so much of the purchase money in the hands of Harmon’s executor as shall have been paid on account of the land conveyed by Harmonio Hurless, which he had previously conxreved to Heath, shall be refunded to Hurless, that he make good his cox^enants to Deihl in respect to this land. It seeks to perfect no title, but simply to ascertain the present state of title, and have the purchase money refunded in accordance with the equitable rights of the parties, as they maybe affected by the state of the title.' It is obvious that, under the allegations of the bill, the only pertinent inquiry was, is Heath’s title superior to that of Deihl, and, if so, shall the purchase money paid for that portion of the property be refunded to the complainant? Conceding it to be true, as contended by the counsel for Deihl, that the defendants to a bill of interpleader are considered as plaintiffs, each answer being regarded as the complaint of the party making it; and, hence, when it is determined the bill is properly filed, the court may proceed to direct a reference to a master, or hear evidence, and thereupon decree as to the rights of the parties without further pleadings; yet, neither the authorities cited by them, nor the well settled rules of equity pleadings, sanction such practice in any other case than where the bill is strictly a bill of interpleader, and the relief decreed is consistent with the allegations and prayer of the bill and the issues submitted by the answers. Deihl’s answer does not even pray for a decree in his favor against Heath. It sets up a claim of title to the property in himself upon the ground of estoppel, alleging that before he purchased from Hurless, Heath showed him the boundaries of the land Hurless was intending to sell, and that the boundaries thus shown him included the land now claimed by Heath. It may be recognized as the law, in general terms, if Heath pointed out the boundaries of the land to Deihl, intending that Deihl should rely upon him in that regard, and Deihl, in purchasing, did, in good faith, rely upon the correctness of the boundaries as pointed out to him by Heath, it would be such a fraud as a court of equity will not tolerate, to allow Heath to subsequently claim title to lands in himself, inconsistent frith the boundaries which he thus pointed out. See 1 Story’s Equity Jurisprudence, §§ 384, 385, et seq.; Bigelow on Estoppel, 473; Jordan v. Deaton, 23 Ark. 704. But, unfortunately for Deihl, the evidence in the record utterly fails to show that Heath did point out to him the boundaries of the land before he purchased, or that he, in purchasing, relied upon or was misled by Heath’s representations as to the location of the boundaries. Deihl swears, indeed, that Heath, at one time, showed him the boundaries of the land conveyed by Hurless to him, as containing what Heath now claims to belong to himself; bnt he does not say that this was before his purchase, or that it in any degree affected his conduct in respect to the land. The necessary inference from the dates given by him, when compared with the date of his deed from Ilurless, is that this was not until about one year after his purchase; and so the act lacked the most essential elements to constitute an estoppel. Bigelow on Estoppel, 560; 1 Story’s Equity Jurisprudence, § 386. There is evidence strongly tending to show that the deed from Harmon to Heath was not intended to include the land now claimed by Heath from Deihl, and that the description embracing it was inserted therein by mistake; hut Deihl’s answer sets up no superior equity in himself on that ground, and, as before observed, the bill is not framed upon the hypothesis that a decree should pass directing a conveyance from Heath to Deihl. Hpon the only ground, therefore, which to us it appears the claim of Deihl to the land, as against Heath, is, under the evidence preserved, tenable at all, there is not a single allegation in the pleadings to predicate a decree. We are of opinion that Deihl, after answering, should have filed a cross-bill against Heath setting up his claim to the land according* to his proofs, and specifically praying for the relief to which he deemed himself entitled. The decree is reversed, and the cause remanded. Decree reversed.